456 F.2d 259
72-1 USTC  P 9187
Edward B. ADAMS, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 71-1725.
United States Court of Appeals,Ninth Circuit.
Jan. 10, 1972.

George Constable (argued), Seattle, Wash., for petitioner-appellant.
John M. Scott, Tax Div. Dept. of Justice, Washington, D. C.  (argued), Johnnie M. Walters, Asst. Atty. Gen., Fred B. Ugast, Acting Asst. Atty. Gen., Meyer Rothwacks, Bennet N. Hollander, Tax Div., Dept. of Justice, Washington, D. C., K. Martin Worthy, Chief Counsel, IRS, Washington, D. C., for appellee.
Before CHAMBERS, HAMLEY and GOODWIN, Circuit Judges.
PER CURIAM:


1
The decision of the Tax Court sustaining the Commissioner's income tax deficiency assessment is affirmed.


2
The theory of the deficiency was that Adams devoted to his own use moneys belonging to the estate of his deceased mother.  Even though nothing was earned, it is the theory of the income tax law that the tax collector can share such conversions.


3
An examination of the record indicates the Commissioner sustained his burden of proof.